EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James J. Merek, Attorney for Applicant (Reg. No. 32,158), during a series of brief telephone calls and email correspondence between August 16, 2022, and August 18, 2022.
The application has been amended as follows: 

In The Title
The title is amended as follows:
FOR SCHOOL SUPPLIES BASED ON GENERIC LISTS PROVIDED BY TEACHERS FOR SEARCHING AND SELECTION BY USERS

In The Claims
Claims 9, 13, 15-17, and 21-23, are amended as follows:
9.	(Currently Amended) A computer program product including one or more non-transitory storage mediums having computer executable instructions that when executed by a processor cause the following steps to be performed:
receiving electronically by the processor, from one or more user devices in possession of one or more teachers or teacher designees inputted by the one or more teachers or teacher designees interacting with at least one list submission graphical user interface, each teacher school supply list having one or more generically described items a student of a teacher is required to have for class, wherein each generically described item is described only by its generic term or terms;
subsequent to the processor receiving electronically the one or more teacher school supply lists, indexing, by the processor, s located by the processor on a retailer data server, said products corresponding to each of the one or more generically described items of the one or more teacher school supply lists and associating by the processor a retailer's corresponding product with each of the one or more generically described items; 
storing, by the processor, in a database, each association of a retailer's corresponding product with each of the one or more generically described items;
accessing[[,]] a first retailer's website by a first customer using a first customer user device during a first shopping session, 
performing each of the following steps during the first shopping session conducted by the first customer accessing  by using the first customer user device: 
generating the first retailer's website by the first retailer server, and transmitting the website to the first customer user device for presentation to the first customer;
presenting the first retailer’s website on the first customer user device to the first customer , the presented first retailer’s website including one or more teacher list locating graphical user interfaces configured by the first retailer server to allow the first customer to use the teacher list locating graphical user interfaces to locate and select one or more teacher school supply lists;
receiving by the first retailer server, from the first customer user device during the first shopping session of the first customer conducted using the first retailer's website, a first customer's interaction with the one or more teacher list locating graphical user interfaces included in the presentation of the first retailer's website on the first customer user device, the first customer's interaction including the first customer locating and selecting a first teacher school supply list by interacting with the one or more teacher list locating graphical user interfaces presented on the first customer user device, wherein the first teacher school supply list located and selected by the first customer includes one or more generically described items a student of a teacher is required to have for class, wherein each generically described item is described only by its generic term or terms;
retrieving, by the processor, from the database during the first shopping session of the first customer conducted by the first customer through interaction with the first retailer's website as presented on the first customer user device, first retailer product information including first retailer products available for purchase from the first retailer that correspond to each item on the first teacher school supply list;
communicating by the processor to the first customer user device, during the first shopping session of the first customer, the first retailer product information including first retailer products available for purchase from the first retailer that correspond to each item on the first teacher school supply list; 
subsequent to the retrieving step, automatically generating by the processor, an interactive matching items graphical user interface identifying all available first retailer products that correspond to items on the first teacher school supply list, the interactive matching items graphical user interface including an interactive add item control that when activated automatically adds all available first retailer products, that correspond to items on the first teacher school supply list, to the first customer's electronic shopping cart;
communicating by the processor to the first customer user device the interactive matching items graphical user interface; and 
presenting the interactive matching items graphical user interface on the first customer user device  as an element of the first retailer's website[[,]] during the first shopping session conducted by the first customer using the first retailer's website, the interactive matching items graphical user interface identifying all available first retailer products that correspond to items on the first teacher school supply list, the interactive matching items graphical user interface including an interactive add item control that when activated by the first customer automatically adds all available first retailer products that correspond to items on the first teacher school supply list to the first customer's electronic shopping cart 

13.	(Currently Amended) The computer program product of Claim 12, wherein:                  
	the middle region of the scrollable class list section lists all items on the first teacher school supply list for which no match was found and the lower region of the scrollable class list section lists all items on the first teacher school supply list for which a match was found and a graphical representation is provided for each available first retailer product that corresponds corresponds to an item on the first teacher school supply list has been added to the first customer’s electronic shopping cart.

15.	(Currently Amended) The computer program product of Claim 14, wherein: 
	the search and purchase web page of the first retailer includes a scrollable first customer electronic shopping cart section identifying all available first retailer products that correspond to items on the first teacher school supply list currently in the first customer’s electronic shopping cart, the scrollable first customer electronic shopping cart section includes an individual item removal control associated with each available first retailer product that corresponds corresponds 

16.	(Currently Amended) A computer system for facilitating a customer's online purchase of school supplies listed on one or more teacher school supply lists using an online store's website, said computer system including:
a first customer user device;
	a first retailer server  that generates a first retailer's website configured to be presented on the first customer user device to a first customer to enable the first customer to directly purchase products from the first retailer over the Internet interacting with the first customer user device to searchpresented to the first customer on the first customer user device;
at least one processor, one or more non-transitory storage mediums and a computer program product having one or more computer executable instructions that when executed by the processor cause the following steps to be performed:
receiving electronically by the processor, from one or more user devices in possession of one or more teachers or teacher designees inputted by the one or more teachers or teacher designees interacting with at least one list submission graphical user interface, each teacher school supply list having one or more generically described items a student of a teacher is required to have for class, wherein each generically described item is described only by its generic term or terms;
subsequent to the processor receiving electronically the one or more teacher school supply lists, indexing, by the processor, s located by the processor on a retailer data server, said products corresponding to each of the one or more generically described items of the one or more teacher school supply lists and associating by the processor a retailer's corresponding product with each of the one or more generically described items; 
storing, by the processor, in a database each association of a retailer's corresponding product with each of the one or more generically described items;
accessing[[,]] the first retailer's website by [[a]] the first customer using the first customer user device during a first shopping session, the first retailer server;
performing each of the following steps during the first shopping session conducted by the first customer accessing  by using the first customer user device: 
generating the first retailer's website by a first retailer server, and transmitting the website to the first customer user device for presentation to the first customer;
presenting the first retailer’s website on the first customer user device to the first customer , the presented first retailer’s website including one or more teacher list locating graphical user interfaces configured by the first retailer server to allow the first customer to use the teacher list locating graphical user interfaces to locate and select one or more teacher school supply lists;
receiving by the first retailer server, from the first customer user device during the first shopping session of the first customer conducted using the first retailer's website, a first customer's interaction with the one or more teacher list locating graphical user interfaces included in the presentation of the first retailer's website on the first customer user device, the first customer's interaction including the first customer locating and selecting a first teacher school supply list by interacting with the one or more teacher list locating graphical user interfaces presented on the first customer user device, wherein thelocated and selected by the first customer includes one or more generically described items a student of a teacher is required to have for class, wherein each generically described item is described only by its generic term or terms;
retrieving, by the processor, from the database during the first shopping session of the first customer conducted by the first customer through interaction with the first retailer's website as presented on the first customer user device, first retailer product information including first retailer products available for purchase from the first retailer that correspond to each item on the first teacher school supply list;
communicating by the processor to the first customer user device, during the first shopping session of the first customer, the first retailer product information including first retailer products available for purchase from the first retailer that correspond to each item on the first teacher school supply list; 
subsequent to retrieving, automatically generating by the processor, an interactive matching items graphical user interface identifying all available first retailer products that correspond to items on the first teacher school supply list, the interactive matching items graphical user interface including an interactive add item control that when activated automatically adds all available first retailer products, that correspond to items on the first teacher school supply list, to the first customer's electronic shopping cart;
communicating by the processor to the first customer user device the interactive matching items graphical user interface; and 
presenting the interactive matching items graphical user interface on the first customer user device  as an element of the first retailer's website[[,]] during the first shopping session conducted by the first customer using the first retailer's website, the interactive matching items graphical user interface identifying all available first retailer products that correspond to items on the first teacher school supply list, the interactive matching items graphical user interface including an interactive add item control that when activated by the first customer automatically adds all available first retailer products that correspond to items on the first teacher school supply list to the first customer's electronic shopping cart 

17.	(Currently Amended) The computer system of Claim 16, wherein the computer program product further having one or more computer executable instructions that when executed by the processor cause the following step to be performed:
during the first shopping session conducted by the first customer using the first retailer's website, displaying on an electronic display of the first customer user device 

21.	(Currently Amended) A method for purchasing school supplies over the Internet, comprising:
providing a computer system for facilitating a first customer's online purchase of school supplies listed on one or more teacher school supply lists using an online store's website, said computer system including a first customer user device, at least a first retailer server  that generates a first retailer's website configured to be presented on the first customer user device to the first customer to enable the first customer to directly purchase products from the first retailer over the Internet interacting with the first customer user device to searchpresented to the first customer on the first customer user device, said computer system further including a processor, one or more non-transitory storage mediums and a computer program product having one or more computer executable instructions that when executed by the processor cause the following steps to be performed:
	receiving electronically by the processor, from one or more user devices in possession of one or more teachers or teacher designees inputted by the one or more teachers or teacher designees interacting with at least one list submission graphical user interface, each teacher school supply list having one or more generically described items a student of a teacher is required to have for class, wherein each generically described item is described only by its generic term or terms;
subsequent to the processor receiving electronically the one or more teacher school supply lists, indexing, by the processor, s located by the processor on a retailer data server, said products corresponding to each of the one or more generically described items of the one or more teacher school supply lists and associating by the processor a retailer's corresponding product with each of the one or more generically described items; 
storing, by the processor, in a database each association of a retailer's corresponding product with each of the one or more generically described items;
accessing[[,]] the first retailer's website by a first customer using the first customer user device during a first shopping session, wherein the first retailer's website is generated by the first retailer server;
performing each of the following steps during the first shopping session conducted by the first customer accessing  by using the first customer user device: 
generating the first retailer's website by a first retailer server, and transmitting the website to the first customer user device for presentation to the first customer;
presenting the first retailer’s website on the first customer user device to the first customer , the presented first retailer’s website including one or more teacher list locating graphical user interfaces by the first retailer server to allow the first customer to use the teacher list locating graphical user interfaces to locate and select one or more generic teacher school supply lists;
receiving by the first retailer server, from the first customer user device during the first shopping session of the first customer conducted using the first retailer's website, a first customer's interaction with the one or more teacher list locating graphical user interfaces included in the presentation of the first retailer's website on the first customer user device, the first customer's interaction including the first customer locating and selecting a first teacher school supply list by interacting with the one or more teacher list locating graphical user interfaces presented on the first customer user device, wherein thelocated and selected by the first customer includes one or more generically described items a student of a teacher is required to have for class, wherein each generically described item is described only by its generic term or terms;
retrieving, by the processor, from the database during the first shopping session of the first customer conducted by the first customer through interaction with the first retailer's website as presented on the first customer user device, first retailer product information including first retailer products available for purchase from the first retailer that correspond to each item on the first teacher school supply list;
communicating by the processor to the first customer user device, during the first shopping session of the first customer, the first retailer product information including first retailer products available for purchase from the first retailer that correspond to each item on the first teacher school supply list; 
subsequent to retrieving, automatically generating by the processor, an interactive matching items graphical user interface identifying all available first retailer products that correspond to items on the first teacher school supply list, the interactive matching items graphical user interface including an interactive add item control that when activated automatically adds all available first retailer products, that correspond to items on the first teacher school supply list, to the first customer's electronic shopping cart;
communicating by the processor to the first customer user device the interactive matching items graphical user interface; and 
presenting the interactive matching items graphical user interface on the first customer user device  as an element of the first retailer's website[[,]] during the first shopping session conducted by the first customer using the first retailer's website, the interactive matching items graphical user interface identifying all available first retailer products that correspond to items on the first teacher school supply list, the interactive matching items graphical user interface including an interactive add item control that when activated by the first customer automatically adds all available first retailer products that correspond to items on the first teacher school supply list to the first customer's electronic shopping cart 

22.	(Currently Amended) The method according to Claim 21, wherein:
the interactive matching items graphical user interface includes a first matching items section which includes the following for each available first retailer product that corresponds purchase information; and, (ii) a description of a corresponding item on the first teacher school supply list, wherein the product purchase information is displayed adjacent the description of the corresponding item on the first teacher school supply list.

23.	(Currently Amended) The method of Claim 22, further comprising:
displaying on an electronic display of the first customer user device during the first shopping session conducted by the first customer using the first retailer's website, using the processor, an interactive order delivery method selection graphical user interface, the interactive order delivery method selection graphical user interface including a first interactive order delivery method icon corresponding to an order to be picked-up in a store and a second interactive order delivery method icon corresponding to an order to be shipped to a location specified by the first customer, the interactive order delivery method selection graphical user interface being displayed during the first shopping session conducted by the first customer using the first retailer's website and before displaying to the first customer the interactive matching items graphical user interface corresponding to the first teacher school supply list.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Response to Amendments
Pertaining to objection in the previous office action
In the final office action mailed October 26, 2021, the specification was objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). The after final amendment filed December 10, 2021, was entered and rendered moot this objection.
Pertaining to rejection under 35 USC 112 in the previous office action
In the final office action mailed October 26, 2021, claims 9-28 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contained subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The after final amendment filed December 10, 2021, was entered and overcame this rejection as noted in the advisory action mailed February 3, 2022.
In the final office action mailed October 26, 2021, claims 9-28 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The after final amendment filed December 10, 2021, was entered and overcame this rejection as noted in the advisory action mailed February 3, 2022.
Pertaining to rejection under 35 USC 101 in the previous office action
In the final office action mailed October 26, 2021, claims 9-28 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  The above examiner’s amendment has overcome this ground of rejection.
Based on the above examiner’s amendment the claims now recite, inter alia,
“receiving electronically by the processor, from one or more user devices in possession of one or more teachers or teacher designees, one or more teacher school supply lists inputted by the one or more teachers or teacher designees interacting with at least one list submission graphical user interface, each teacher school supply list having one or more generically described items a student of a teacher is required to have for class, wherein each generically described item is described only by its generic term or terms; subsequent to the processor receiving electronically the one or more teacher school supply lists, indexing, by the processor, products located by the processor on a retailer data server, said products corresponding to each of the one or more generically described items of the one or more teacher school supply lists and associating by the processor a retailer's corresponding product with each of the one or more generically described items; storing, by the processor, in a database, each association of a retailer's corresponding product with each of the one or more generically described items; accessing a first retailer's website by a first customer using a first customer user device during a first shopping session, wherein the first retailer's website is generated by a first retailer server; performing each of the following steps during the first shopping session conducted by the first customer accessing the first retailer's website by using the first customer user device: generating the first retailer's website by the first retailer server, and transmitting the website to the first customer user device for presentation to the first customer; presenting the first retailer’s website on the first customer user device to the first customer during the first shopping session of the first customer conducted using the first retailer's website, the presented first retailer’s website including one or more teacher list locating graphical user interfaces configured by the first retailer server to allow the first customer to use the teacher list locating graphical user interfaces to locate and select one or more teacher school supply lists; receiving by the first retailer server, from the first customer user device during the first shopping session of the first customer conducted using the first retailer's website, a first customer's interaction with the one or more teacher list locating graphical user interfaces included in the presentation of the first retailer's website on the first customer user device, the first customer's interaction including the first customer locating and selecting a first teacher school supply list by interacting with the one or more teacher list locating graphical user interfaces presented on the first customer user device, wherein the first teacher school supply list located and selected by the first customer includes one or more generically described items a student of a teacher is required to have for class, wherein each generically described item is described only by its generic term or terms; retrieving, by the processor, from the database during the first shopping session of the first customer conducted by the first customer through interaction with the first retailer's website as presented on the first customer user device, first retailer product information including first retailer products available for purchase from the first retailer that correspond to each item on the first teacher school supply list; communicating by the processor to the first customer user device, during the first shopping session of the first customer, the first retailer product information including first retailer products available for purchase from the first retailer that correspond to each item on the first teacher school supply list; subsequent to the retrieving step, automatically generating by the processor, an interactive matching items graphical user interface identifying all available first retailer products that correspond to items on the first teacher school supply list, the interactive matching items graphical user interface including an interactive add item control that when activated automatically adds all available first retailer products, that correspond to items on the first teacher school supply list, to the first customer's electronic shopping cart; communicating by the processor to the first customer user device the interactive matching items graphical user interface; and presenting the interactive matching items graphical user interface on the first customer user device to the first customer as an element of the first retailer's website during the first shopping session conducted by the first customer using the first retailer's website, the interactive matching items graphical user interface identifying all available first retailer products that correspond to items on the first teacher school supply list, the interactive matching items graphical user interface including an interactive add item control that when activated by the first customer automatically adds all available first retailer products that correspond to items on the first teacher school supply list to the first customer's electronic shopping cart.” Claim 9.

The present claims include one or more non-transitory storage mediums having computer executable instructions executed by a processor, a processor, one or more user devices in possession of one or more teachers or teacher designees, at least one list submission graphical user interface presented on the user device(s) in possession of the teacher(s) or teacher designee(s), a retailer data server, a first customer user device, a first retailer’s website, including one or more teacher list locating graphical user interfaces, generated by a first retailer server, an interactive matching items graphical user interface generated by the processor, communicated to the first customer user device, and presented on the first customer user device as an element of the first retailer's website.  All of these are additional elements, all of them are required to perform in a particular arrangement, and all are required to perform the specifically identified steps associated with each in each claim recitation.  The additional elements therefore successfully integrate the judicial exception into a practical application because they apply the judicial exception with, or by use of, particular machines in a specifically arranged system architecture.  They additionally apply or use the judicial exception in a way that goes beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.

The amended limitations in independent claims 9, 16, and 21, recite inter alia
“…subsequent to the processor receiving electronically the one or more teacher school supply lists, indexing, by the processor, products located by the processor on a retailer data server, said products corresponding to each of the one or more generically described items of the one or more teacher school supply lists and associating by the processor a retailer's corresponding product with each of the one or more generically described items; storing, by the processor, in a database, each association of a retailer's corresponding product with each of the one or more generically described items; accessing a first retailer's website by a first customer using a first customer user device during a first shopping session, wherein the first retailer's website is generated by a first retailer server; performing each of the following steps during the first shopping session conducted by the first customer accessing the first retailer's website by using the first customer user device: generating the first retailer's website by the first retailer server, and transmitting the website to the first customer user device for presentation to the first customer; presenting the first retailer’s website on the first customer user device to the first customer during the first shopping session of the first customer conducted using the first retailer's website, the presented first retailer’s website including one or more teacher list locating graphical user interfaces configured by the first retailer server to allow the first customer to use the teacher list locating graphical user interfaces to locate and select one or more teacher school supply lists; receiving by the first retailer server, from the first customer user device during the first shopping session of the first customer conducted using the first retailer's website, a first customer's interaction with the one or more teacher list locating graphical user interfaces included in the presentation of the first retailer's website on the first customer user device, the first customer's interaction including the first customer locating and selecting a first teacher school supply list by interacting with the one or more teacher list locating graphical user interfaces presented on the first customer user device, wherein the first teacher school supply list located and selected by the first customer includes one or more generically described items a student of a teacher is required to have for class, wherein each generically described item is described only by its generic term or terms; retrieving, by the processor, from the database during the first shopping session of the first customer conducted by the first customer through interaction with the first retailer's website as presented on the first customer user device, first retailer product information including first retailer products available for purchase from the first retailer that correspond to each item on the first teacher school supply list; communicating by the processor to the first customer user device, during the first shopping session of the first customer, the first retailer product information including first retailer products available for purchase from the first retailer that correspond to each item on the first teacher school supply list; subsequent to the retrieving step, automatically generating by the processor, an interactive matching items graphical user interface identifying all available first retailer products that correspond to items on the first teacher school supply list, the interactive matching items graphical user interface including an interactive add item control that when activated automatically adds all available first retailer products, that correspond to items on the first teacher school supply list, to the first customer's electronic shopping cart; communicating by the processor to the first customer user device the interactive matching items graphical user interface; and presenting the interactive matching items graphical user interface on the first customer user device to the first customer as an element of the first retailer's website during the first shopping session conducted by the first customer using the first retailer's website, the interactive matching items graphical user interface identifying all available first retailer products that correspond to items on the first teacher school supply list, the interactive matching items graphical user interface including an interactive add item control that when activated by the first customer automatically adds all available first retailer products that correspond to items on the first teacher school supply list to the first customer's electronic shopping cart.”  Claim 9.

The most closely applicable prior art has been previously introduced and distinguished by amendment and argument during the course of prosecution.  The most closely applicable prior art not previously discussed is the Non-Patent Literature article “Supply Registry” (IP.com Prior Art Database Technical Disclosure) cited as item U in the accompanying form PTO-892.  This reference discloses a teacher compiling and registering a list of school supplies required for a class and notifying suppliers of the list, suppliers then bid to supply the list or portions thereof, and the teacher notifies others that the list exists.  It does not disclose, anticipate or fairly and reasonably render obvious at least multiple teacher lists searchable and selectable by users, the retailer’s products being retrieved from a retailer data server and indexed against that list, the retailer website generated by the retailer server and presented on a user device, various interfaces generated by a processor and presented on the user device as part of the retailer website, product information being provided to the user in an interface based on the indexing, and the teacher school supply list being provided to the user in an interface together with the retailer’s matching products.  The combination of distinguishing limitations in the present claims are not disclosed even by a combination of this and other known references.

In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the above noted features of the present method.  It should be noted that this conclusion is based on the presence of all claimed features as they operate in conjunction rather than solely on any one feature or isolated group of features.
The most relevant applicable and nonduplicative prior art having been previously introduced, addressed, and distinguished, by amendment and argument during the course of prosecution, it is examiner’s position that together with the above the record is clear with regard to the reasons for allowability of the claimed invention over the prior art and all applicable rules and statutes.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        August 21, 2022